DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on7/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 8, applicant recites “a received RF signal” in lines 6 and 7.  How do these received RF signals relate the received radio frequency RF signal disclosed in line 2 of the claim? 

With regards to claim 13, applicant recites “a second branch node” in line 4.  How does this second branch node relate the second branch node disclosed in line 11 of claim 8?
Claim 13 recites the limitation "the second branch switch” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7, 17 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:    The closest prior art  Swanson discloses a  combiner  comprising : a common branch node configured to transfer an RF signal, input from  input ports (IP1 IP2 IPN), to output port OP; a first inductor  L10 electrically connected between output port   OP and the first input port IP1; a second inductor L20  electrically connected between the output port OP and the second input port IP2; resistors  R100 R200 R300 electrically connected between the inputs ports; a first mode contactor switch K11 configured to control a switching operation to electrically connect the first input port  and  resistor  R100  to each other; and a second  mode contactor  switch K21 configured to control a switching operation to electrically connect the second input port  and  resistor R200 to each other.  The prior art does not disclose a first series switch configured to control a switching operation to electrically connect the common branch node and the first branch node to each other and 

a second series switch configured to control a switching operation to electrically connect the common branch node and the second branch node to each other.    With regards to claims 17 and 18, the prior art does not disclose or fairly teach the RF splitter being configured to transmit the first RF signal to one of the first reception port and the second reception port in a first mode; transmit the second RF signal to another of the first reception port and the second reception port in a second mode, and transmit the first RF signal and the second RF signal to the first reception port and the second reception port in a third mode.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






January 20, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843